Citation Nr: 9919270	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  94-20 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to service connection for a left leg 
disability.  


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant apparently had active duty for training from 
January 1991 to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1992 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Wilmington, Delaware.  

In December 1996, the Board remanded the appellant's claims 
to the RO for additional development.  The case has been 
returned to the Board and is ready for appellate review.  


FINDINGS OF FACT

1.  The appellant's current left knee disability had its 
origins in service.  

2.  There is no competent medical evidence of record of a 
nexus, or link, between the appellant's current left leg 
disability and his period of service.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the appellant, 
a left knee disability was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 
3.303 (1998).  

2.  The appellant's left leg disability was not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The Board notes that although the appellant apparently had 
active duty for training from January 1991 to September 1991, 
his available active duty for training medical records are 
only from December 1990 to May 1991.  The records also 
include a military physical profile report, dated in May 
1992.  A separation examination, if in fact one was 
conducted, has not been furnished by the appropriate service 
department.  

The appellant's active duty for training medical records show 
that in December 1990, he underwent an enlistment examination 
for the Army Reserves.  At that time, his lower extremities 
were clinically evaluated as "normal."  In response to the 
question as to whether or not the appellant had ever had or 
if he currently had any broken bones, swollen or painful 
joints, cramps in his legs, and/or a "trick" or locked 
knee, the appellant responded "no."  The records reflect 
that on May 9, 1991, the appellant was treated after 
complaining of left knee pain.  At that time, he stated that 
he had a five year history of occasional left knee pain.  The 
appellant indicated that recently, he had been experiencing 
"aching" in his left knee at the end of the day and after 
prolonged sitting.  According to the appellant, there was no 
history of a prior trauma or injury.  The physical 
examination showed that there was no swelling, erythema, or 
crepitus.  There was a full range of motion and no 
medial/lateral laxity.  Lachman's, McMurray's, and anterior 
drawer signs were all negative.  The assessment was of 
retropatellar pain syndrome.  The appellant was directed not 
to perform any deep knee bending exercises for two weeks.  

The records also reflect that on May 16, 1991, the appellant 
was treated after complaining of left knee pain for the past 
two weeks.  At that time, the physical examination showed 
that there was no swelling, but that there was moderate 
tenderness at the lateral meniscal area with clicking on 
motion.  The diagnosis was of a strained left knee.  The 
appellant was given Motrin to relieve his knee pain.  

Private medical records from the Milford Memorial Hospital 
show that on October 21, 1991, the appellant was treated in 
the Emergency Room after complaining of left knee and lower 
leg pain.  At that time, the appellant stated that he had 
injured his left knee and leg while playing basketball 
earlier that day.  The appellant indicated that he had a 
history of ligament problems of the left knee, and that he 
was supposed to have surgery through the military.  The 
physical examination showed that the left knee was grossly 
unstable with effusion and swelling.  The diagnosis was of 
lateral collateral ligament disruption with peroneal nerve 
injury.  An x-ray was taken of the appellant's left knee and 
leg, and the x-ray was interpreted as showing no evidence of 
a fracture.  According to the record, the appellant's knee 
was immobilized and he was given crutches.  

In December 1991, the appellant underwent a VA examination.  
At that time, he complained of pain in his left leg.  The 
physical examination showed that there was mild medial 
tenderness of the left knee with no effusion.  Flexion-
extension was to 110 degrees, and there was a left foot drop.  
There was a decreased sensation to pinprick of the left 
lateral leg.  The diagnoses included the following: (1) 
chronic left knee ligamentous disorder, and (2) left peroneal 
neuropathy with left foot drop.  

As stated above, the appellant's active duty for training 
medical records include a military physical profile report, 
dated in May 1992.  The report shows that at that time, the 
appellant was diagnosed with a torn lateral knee ligament on 
the left.  

In November 1996, a hearing was conducted at the Board in 
Washington, D.C., before the undersigned Board member.  At 
that time, the appellant testified that while he was in basic 
training, he developed left knee and leg pain.  (T.4).  The 
appellant stated that although he had played sports and 
experienced some left knee and leg pain prior to his 
enlistment, he had not suffered any injury or received any 
medical attention for his left knee or leg prior to his 
entrance into the Army Reserves.  (T.4,5).  He indicated that 
during his period of time at Fort Sam Houston in Texas, his 
left knee and leg pain increased as the physical training 
intensified.  (T.5,6).  According to the appellant, in May 
1991, he sought medical treatment for his pain.  (T.3,5).  
The appellant maintained that from May to September 1991, he 
sought further medical treatment on approximately five 
different occasions for his left knee and leg pain.  (T.6).  
He reported that he was given Motrin and that eventually, he 
had a knee immobilizer.  (T.7).  According to the appellant, 
he wore the knee immobilizer for two weeks, and that during 
that period of time, he had problems walking up stairs and 
standing for prolonged periods of time.  (Id.).  The 
appellant testified that approximately one month after his 
separation, he injured his left knee while playing 
basketball.  (Id.)  He revealed that he was diagnosed with a 
left medial collateral ligament tear, and that he had to 
undergo surgery.  (Id.).  It was the appellant's contention, 
in essence, that while he was in active duty for training, 
his left knee started to deteriorate due to the rigors of 
basic training, and that his resulting left knee disability 
helped cause his post-service basketball left knee injury, 
and made it more severe.  (T.8).  The appellant maintained 
that although he did not receive any blow or significant 
trauma during service, he did a lot of physical training 
which resulted in his developing chronic left knee and left 
leg pain.  (Id.).  

In the appellant's November 1996 hearing, the appellant 
submitted statements from the following people: (1) T.L.B., 
the appellant's sister, (2) M.C., the appellant's friend, and 
(3) T.C.F., the appellant's friend.  The statements all 
supported his contention that he developed left knee and leg 
disabilities while he was in active duty for training.  

The appellant also submitted private medical records from the 
Milford Memorial Hospital, from April to July 1996.  The 
records reflect that in July 1996, the appellant was treated 
after complaining that he had a bone spur in his left knee.  
The examining physician noted that the appellant had had left 
knee surgery approximately five years ago.  The physical 
examination showed that the appellant had a well healed 
lateral incision about the left knee with a full range of 
motion.  There was an osteophyte on the medial femoral 
condyle which was where the appellant had maximum tenderness.  
The ligaments were stable.  An x-ray of the left knee was 
interpreted as showing lateral placement staples for a 
lateral ligament tear.  Medially, there was an osteophyte.  
Following the physical examination and a review of the x-ray, 
the examining physician diagnosed the appellant with 
degenerative arthritis of the left knee.  

In February 1997, the appellant submitted private medical 
records from the Milford Memorial Hospital, from October to 
November 1991.  The records include a discharge summary which 
shows that the appellant was hospitalized on October 30, 
1991.  According to the summary, several days prior to the 
appellant's hospitalization, he had been treated in the 
Emergency Room after he had sustained a twisting injury to 
his left knee while playing basketball.  Following the 
injury, the appellant felt an immediate onset of pain 
associated with an inability to dorsiflex his left foot.  He 
was subsequently diagnosed with a peroneal nerve neuropraxia 
with a torn lateral ligament complex of the left knee.  The 
summary shows that the appellant was then admitted for 
elective repair of his injuries.  Upon physical examination, 
the findings included a grossly swollen and ecchymotic left 
knee and proximal leg.  Tenderness was elicited about the 
lateral ligament complex.  The appellant had gross 
instability at the varus with stress and extension at 30 
degrees of flexion.  Both the anterior and posterior drawer 
signs were equivocal.  The appellant had decreased sensation 
to the dorsum of the foot and an inability to dorsiflex the 
great toe or the great foot.  X-rays were negative.  
According to the summary, the appellant underwent an 
arthroscopy/arthrotomy with an open repair of the lateral 
ligament complex of the left knee.  The surgery was 
uneventful and after surgery, the appellant was immobilized 
in a long leg cast and was started on physical therapy.  He 
was subsequently discharged on November 1, 1991.  

In November 1997, the appellant also submitted private 
medical records from M. & P., M.D., P.A., from October 1991 
to February 1992.  The records reflect that in November 1991, 
the appellant was treated for his left knee and leg 
disabilities.  At that time, it was noted that the appellant 
was status post an open repair of a torn lateral ligament 
complex involving the left knee, and that he also had a near 
complete peroneal nerve neurapraxia.  The physical 
examination showed that the appellant's cast had been 
removed.  The left knee had full extension and was stable to 
varus stress.  The appellant had numbness over the dorsum of 
the foot and no active extension of the digits or foot.  The 
diagnoses included the following: (1) status post repair, 
lateral ligament complex, left knee, and (2) peroneal nerve 
neurapraxia.  The examiner noted that the appellant had been 
placed in a Bledsoe brace, and that he had been made aware 
that it was possible that there would be very little 
functional return of his nerve.  The records further reflect 
that in December 1991, the appellant was treated for a 
follow-up visit.  The physical examination showed that range 
of motion was from 10 to 80 degrees.  The knee was stable to 
varus stress, and there had been no return of his peroneal 
nerve function.  The appellant was directed to continue with 
physical therapy.  

In April 1997, the appellant underwent a VA examination.  At 
that time, he stated that prior to his enlistment, he played 
football and basketball while he was in high school and for 
one year at college.  According to the appellant, during that 
period of time, he did not have any injuries, and although he 
had occasional soreness in his knees, no treatment was ever 
required.  He indicated that during basic training, he 
developed left knee and leg pain.  The appellant reported 
that he was treated and diagnosed with a strained left knee.  
According to the appellant, in October 1991, one month after 
his discharge, he injured his left knee while he was playing 
basketball.  The appellant noted that after his injury, he 
underwent surgery where a lateral reconstruction of the left 
knee was performed.  He revealed that the left knee surgery 
had helped the range of motion of his left knee and also the 
giving way.  The appellant stated that although the pain had 
decreased, he did have soreness on the anteromedial aspect.  
According to the appellant, the numbness in his left lower 
leg, between the knee and foot, had improved somewhat, but he 
still had numbness and weakness on dorsiflexion of the left 
foot.  The appellant indicated that he took Tylenol for the 
pain.  

The physical examination showed that the appellant could heel 
walk on the right, but not on the left, with the left foot 
toe remaining on the floor.  Although toe walking was 
accomplished, it increased symptoms in the left lower 
extremity.  The left knee revealed five degrees of 
hyperextension with flexion to 130 degrees.  There was no 
patellar femoral crepitation with flexion.  However, going 
from the neutral position to hyperextension of five degrees, 
there was a click in the left knee that was not evident in 
the right.  The click was in the patella, with pain.  
Tenderness was evident generally about the knee, including 
the surgical scars, collateral ligaments, popliteal fossa, 
and joint fissures, to include the facets of the patella.  
There was no true swelling, erythema, or effusion.  There was 
2+ lateral laxity of the lateral collateral ligament of the 
left knee compared to the right.  There was no 
anteroposterior instability.  There was mild pronation in 
both feet, and there was 1.5 centimeter atrophy of the left 
thigh, but no atrophy in the calf.  There was decreased 
sensation in the lateral aspect of the left lower leg between 
the fibular head and the toes of the feet.  The appellant had 
positive Tinel's fibular head, peroneal nerve, and left knee, 
which was not evident on the right.  There was weakness on 
dorsiflexion of the left great toe compared to the right, 
with give-away weakness in the left foot.  The diagnoses 
included the following: (1) status post reconstruction 
lateral collateral ligaments of the left knee with residual 
instability, (2) status post left peroneal nerve injury at 
the fibular head with residual symptomatology/left foot drop, 
(3) patellar femoral syndrome, left knee, and (4) atrophy 
left thigh, post surgical procedure left knee.  

In response to the question as to the etiology of the 
appellant's left knee and leg disabilities, the examining 
physician stated that although the appellant had had symptoms 
in the knees several years prior to entering the service, he 
had never received treatment and was able to play sports.  It 
was the examiner's opinion that the appellant's left knee 
condition would have been be aggravated by activities of 
basic training such as marching.  In May 1991, while the 
appellant was in the service, he had treatment documented to 
the lateral aspect of the left knee with symptoms.  According 
to the examiner, the incident which was the "straw that 
broke the camel's back," was the basketball episode of 
running with the snapping of the left knee.  The examiner 
stated that the appellant's service activities were more of a 
pre-existing condition which could have given rise to the 
problem which ultimately developed after the appellant left 
the service.  The examiner noted that there was also the mild 
symptoms which occurred while the appellant was playing 
sports before he entered the service.  However, the examiner 
noted that before entering the service, there was no 
documented treatment and the appellant had indicated that he 
had been able to play sports actively.  According to the 
examiner, the appellant's degree of activity prior to the 
service would have also somewhat affected the ultimate 
problem which had resulted in October 1991 and the subsequent 
surgery.  The examiner stated that if one were to have picked 
which of the three episode areas would have been more prone 
to have led to the ultimate problem, he would have had to 
pick the October 1991 running episode after the appellant 
left the service, but that military service duties had also 
affected the lateral compartment of the knee.  According to 
the examiner, the appellant's activities prior to service, 
with his sporting duties for several years in high school and 
college, also placed a strain on the knee and would have had 
weakened the knee, but not to the same degree as the military 
activities.  

In August 1997, the appellant submitted statements from the 
following people: (1) K.M., a friend from the military, (2) 
A.B., the appellant's mother, and (3) T.L.B., the appellant's 
sister.  The statements all supported the appellant's 
contention that during basic training, he developed left knee 
and leg disabilities.  

In June 1998, a teleconference hearing was conducted between 
the Philadelphia RO and the Wilmington RO.  At that time, the 
appellant reiterated his contention that while he was in 
active duty for training, he developed chronic left knee and 
leg pain due to the rigors of basic training.  (T.2).  He 
stated that he sought medical treatment and that he was given 
Motrin, and eventually, he was given a knee brace.  (Id.).  
According to the appellant, in October 1991, approximately 
one month after his discharge, he injured his left knee while 
playing basketball.  (T.9).  The appellant indicated that at 
present, he was not taking any Tylenol and he did not wear a 
knee brace.  (T.10). 





II.  Analysis

Initially, the Board finds that the appellant's claims are 
well grounded in accordance with 38 U.S.C.A. § 5107 (West 
1991) in that his claims are plausible based upon the 
clinical evidence of record and the evidentiary assertions 
provided by the appellant that are within the competence of 
lay party.  Murphy v. Derwinski, 1 Vet. App. 78 (1990);  King 
v. Brown, 5 Vet. App. 19 (1993).  Once it has been determined 
that a claim is well grounded, VA has a statutory duty to 
assist the appellant in the development of evidence pertinent 
to that claim.  38 U.S.C.A. § 5107.

In this regard, in December 1996, the Board remanded this 
case and requested that the RO obtain additional records, VA 
or private, inpatient or outpatient.  The RO was requested to 
specifically contact the appellant and ascertain the identity 
of the unit to which he was assigned from May to September 
1991, as well as the unit to which he was assigned in May 
1992, if he was, in fact, assigned to a unit at that time in 
a Reserve capacity.  After obtaining that information, the RO 
was to obtain any sick call records for the identified unit 
for the time frame from May through September 1991.  The RO 
was to also attempt to obtain any remaining active duty for 
training medical records by contacting the unit identified by 
the appellant as his unit assignment, as well as the 23rd 
Medical Battalion, AHS, HSC, HS, if different than the one 
identified by the appellant, and the Post medical facility(s) 
at Fort Sam Houston, Texas, as well as the 2289th Hospital in 
Wilmington, Delaware, and the unit identified by the 
appellant as the one to which he was assigned in May 1992, if 
such identification was made, if that was different than the 
hospital in Wilmington identified on the DD Form 214.  The RO 
was also directed to attempt to obtain all of the appellant's 
service personnel records, as well as again contacting the 
National Personnel Records Center (NPRC) and requesting that 
the type of the appellant's service be identified and 
verified, i.e., active duty or active duty for training, and 
again request that the appellant's service medical records be 
furnished.  The RO was to then schedule the appellant for a 
VA examination by a VA orthopedist to determine the nature 
and extent of any left knee or left leg disability.  After 
reviewing the claims file, the examiner was to provide an 
opinion as to the etiology of any identified left knee or 
left leg disability and whether it was at least as likely as 
not that any currently manifested left knee or left leg 
disability was related to the appellant's complaints during 
service. 

The Board notes that in January 1997, the RO wrote the 
appellant requesting the above information.  In February 
1997, the appellant submitted copies of orders from the 
Department of the Army.  The orders reflect that in June 
1991, the appellant was assigned to Company C, 232nd Medical 
Battalion.  In addition, in March 1997, the RO wrote to the 
NPRC and requested all medical records from May to September 
1991.  At that time, the RO also sent letters to the Unit 
Commander at the 2289th Hospital, the Unit Commander at the 
23rd Medical Battalion, and the Unit Commander from Company 
"C" of the 232nd Medical Battalion in Fort Sam Houston, and 
requested any records from May to September 1991 for the 
appellant.  In May 1997, Fort Sam Houston responded that 
there were no medical records found in regards to treatment 
for the appellant.  The record is negative for any responses 
from the other facilities listed above.  Moreover, in April 
1997, the appellant underwent a VA examination, and in June 
1998, a teleconference hearing was conducted at the 
Philadelphia RO.  Therefore, in light of the above, the Board 
is satisfied that all available relevant evidence is of 
record and that the statutory duty to assist the appellant in 
the development of evidence pertinent to this claim has been 
met.  

Generally, a disability is service connected if it was 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k); see 38 U.S.C.A. § 1131 and 38 C.F.R. § 
3.303(a) (stating basic requirements for entitlement to 
service connection).  An injury is not incurred "in the line 
of duty" if it was the result of the veteran's own willful 
misconduct or was a result of his or her abuse of alcohol.  
38 C.F.R. § 3.1(m).  A service department finding that an 
injury occurred in the line of duty will be binding on the VA 
unless it is patently inconsistent with the requirements of 
laws administered by the VA. Id.; see Kinnaman v. Principi, 4 
Vet. App. 20, 28 (1993) (Coast Guard determination that 
veteran's eye disease was incurred in the line of duty 
binding on the VA pursuant to regulation).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21) and 
(24); 38 C.F.R. § 3.6(a).  ACDUTRA is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  38 C.F.R. § 3.6(c)(1).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).  

In regards to the appellant's claim for entitlement to 
service connection for a left knee disability, the Board 
notes that a veteran is presumed to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated.  38 U.S.C.A. § 1111 (West 1991).  Only such 
conditions as are recorded in examination reports are to be 
considered as "noted".  The veteran's reported history of 
the pre-service existence of a disease or injury does not 
constitute notations of such disease or injury, but is 
considered with all other evidence in determining if the 
disease or injury pre-existed service.  See Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); 38 C.F.R. § 3.304(b).

The United States Court of Appeals for Veterans Claims 
(Court) (formerly the United States Court of Veterans 
Appeals) has held that an appellant fails to meet the status 
of "veteran" under 38 U.S.C.A. § 101(24) (West 1991), for 
purposes of the presumption of soundness, for service during 
active duty for training during which the appellant was not 
disabled from disease or injury incurred in or aggravated by 
the line of duty.  Paulson, 7 Vet. App. at 446, 469-70.; see 
also Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  
Therefore, as the appellant in this case has not established 
any service connected disability during his period of active 
duty for training from January to September 1991, the 
presumption of soundness is not applicable with respect to 
that period of active duty for training.  As a result the RO 
is required only to show that the appellant's left knee 
disability existed prior to that period of active duty for 
training, and was not thereby aggravated, by a preponderance 
of the evidence, rather than by clear and unmistakable 
evidence.  See 38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304(b) (1998).

In the instant case, the appellant contends, in essence, that 
prior to his entrance into the military, he did not have a 
left knee disability.  The appellant maintains that while he 
was in active duty for training, he developed chronic left 
knee and left leg pain due to the rigors of basic training.  
According to the appellant, his resulting left knee 
disability helped cause his post-service basketball left knee 
injury, and made it more severe.  The appellant further 
contends that although he did not receive any blow or 
significant trauma during service, he did a lot of physical 
training which resulted in his developing chronic left knee 
and left leg pain.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that his left knee and 
left leg disabilities are related to service is not competent 
evidence.  

The Board recognizes that the appellant has submitted 
numerous lay statements from friends and family in support of 
his contention that he developed left knee and leg 
disabilities during service.  To whatever extent such 
statements are offered to establish that the appellant's 
current left knee and leg disabilities are related to his 
period of time in active duty for training, such statements 
do not constitute competent, and hence, probative evidence 
with respect to the issues under consideration.  As lay 
people without medical expertise, they are not qualified to 
offer evidence that requires medical knowledge such as a 
diagnosis or opinion as to the cause of a disability.  See 
Espiritu, 2 Vet. App. at 492, 494; Grottveit, 5 Vet. App. at 
91, 93.  

In regards to the issue of entitlement to service connection 
for a left knee disability, the Board notes that the 
appellant's active duty for training medical records show 
that on May 9, 1991, the appellant was treated after 
complaining of left knee pain.  At that time, he stated that 
he had a five year history of occasional left knee pain.  He 
was diagnosed with retropatellar pain syndrome.  In addition, 
on May 16, 1991, he was diagnosed with a strained left knee.  
However, the Board observes that there is no independent 
medical evidence of record that indicates that the 
appellant's left knee disability pre-existed his period of 
active duty for training.  See Paulson, 7 Vet. App. at 471.  
In fact, the active duty for training medical records reflect 
that upon the appellant's entrance examination in December 
1990 for the Army Reserves, the appellant's lower extremities 
were clinically evaluated as "normal."  Moreover, in 
response to the question as to whether or not the appellant 
had ever had or if he currently had any broken bones, swollen 
or painful joints, cramps in his legs, and/or a "trick" or 
locked knee, the appellant responded "no."  The Board 
further notes that in the appellant's November 1996 hearing, 
the appellant testified that although he had played sports 
and experienced some left knee pain prior to his enlistment, 
he had not suffered any injury or received any medical 
attention for his left knee prior to his entrance into the 
Army Reserves.  (T.4,5).

The Board notes that the Court has held that without 
independent medical evidence of a pre- service disorder, the 
provisions of 38 C.F.R. § 3.303(c), relating to pre-existing 
conditions noted in service, are not sufficient to support a 
finding that a disorder preexisted active duty for training 
based solely on the veteran's account of his medical history.  
Paulson, 7 Vet. App. at 471.  Accordingly VA may not rely on 
the regulation as a substitute for the requirement of 
independent medical evidence. Id.  Therefore, while the above 
evidence shows that during service, the appellant reported a 
history of a left knee disorder prior to his enlistment, the 
evidence of record is negative for any independent medical 
evidence which indicates that the appellant's left knee 
disability pre-existed his service.  Accordingly, the 
preponderance of the evidence does not establish by 
independent medical evidence that the appellant's left knee 
disability existed prior to his period of active duty for 
training.  

In light of the above, the next question for the Board to 
address is whether the appellant's current left leg 
disability was incurred in service.  As previously stated, 
the appellant's active duty for training medical records show 
that during service, he was diagnosed with retropatellar pain 
syndrome and a strained left knee.  Moreover, post service 
records reflect that in October 1991, one month after the 
appellant's discharge, he injured his left knee while playing 
basketball.  At that time, he was diagnosed with lateral 
collateral ligament disruption with peroneal nerve injury.  
According to private medical records from the Milford 
Memorial Hospital, in October 1991, the appellant underwent 
an arthroscopy/arthrotomy with an open repair of the lateral 
ligament complex of the left knee.  The Board further notes 
that private medical records from M. & P., M.D., show that in 
November 1991, the appellant was diagnosed as status post 
repair, lateral ligament complex of the left knee, and he 
underwent physical therapy.  A private medical record from 
the Milford Hospital, dated in July 1996, shows that at that 
time, the appellant was diagnosed with degenerative arthritis 
of the left knee.  

In the appellant's most recent VA examination, in April 1997, 
the appellant was diagnosed with the following: (1) status 
post reconstruction lateral collateral ligaments of the left 
knee with residual instability, and (2) patellar femoral 
syndrome of the left knee.  Moreover, the Board observes that 
in response to the question as to the etiology of the 
appellant's left knee disability, although the examining 
physician stated that the incident which was the "straw that 
broke the camel's back," was the October 1991 basketball 
injury, the examiner also stated that the appellant's service 
activities were more of a pre-existing condition which could 
have given rise to the problem which ultimately developed 
after the appellant left the service.  Therefore, the Board 
concludes that the examiner, in essence, determined that the 
appellant developed a left knee disability during service, 
and that most likely, his resulting left knee disability 
helped cause his post-service basketball left knee injury, 
thereby establishing a medical link between the appellant's 
current left knee disability and his period of active duty 
for training.  

The Board has carefully considered the medical and clinical 
data generated in this case.  It is found that, on balance, 
the appellant's contention that his currently diagnosed left 
knee disability originated during service is supported by the 
medical evidence of record.  In light of the above, the 
medical evidence is at least in equipoise vis a vis a finding 
that the appellant's current left knee disability originated 
in service.  Therefore, the benefit of the doubt is resolved 
in the appellant's favor by finding that his current left 
knee disability was incurred in service.  See 38 C.F.R. 
§ 3.303(d). 

In regards to the appellant's claim of entitlement to service 
connection for a left leg disability, the Board notes that 
the appellant's active duty for training medical records are 
negative for any complaints or findings of a left leg 
disability.  The first medical evidence of a left leg 
disability is from October 1991 when the appellant injured 
his left leg while playing basketball.  According to the 
records from the Milford Memorial Hospital, at the time of 
his injury, he was diagnosed with peroneal nerve neuropraxia 
with a torn lateral ligament complex of the left knee.  The 
Milford Hospital records reflect that the appellant 
subsequently underwent an arthroscopy/arthrotomy with an open 
repair of the lateral ligament complex of the left knee.  
Private medical records from M. & P. reflect that in November 
1991, the appellant was diagnosed with peroneal nerve 
neurapraxia.  According to the records, in December 1991, the 
appellant was told that there had been no return of his 
peroneal nerve function.  In addition, in December 1991, the 
appellant underwent a VA examination.  At that time, he was 
diagnosed with left peroneal neuropathy with left foot drop.  
In the appellant's most recent VA examination, in April 1997, 
he was diagnosed with the following: (1) status post left 
peroneal nerve injury at the fibular head with residual 
symptomatology/left foot drop, and (2) atrophy left thigh, 
post surgical procedure left knee.

As previously stated, generally, a disability is service 
connected if it was incurred in or aggravated in the line of 
duty in the active military, naval, or air service.  
38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k); see 38 U.S.C.A. 
§ 1131 and 38 C.F.R. § 3.303(a) (stating basic requirements 
for entitlement to service connection).  Therefore, while the 
above evidence shows that the appellant currently has a left 
leg disability, the evidence is negative for a nexus between 
the appellant's current left leg disability and his period of 
active duty for training.  Thus, it is the opinion of the 
Board that there is no competent medical evidence of record 
that establishes a nexus, or link, between any current left 
leg disability and the appellant's period of active duty for 
training.  Accordingly, service connection for a left leg 
disability is denied.  


ORDER

Service connection for a left knee disability is granted, 
subject to the provisions governing the payment of monetary 
benefits.  

Entitlement to service connection for a left leg disability 
is denied.  




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

